DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/21/2021 is acknowledged. Accordingly, claims 11-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoker et al. (US Pat 5,807,321).
Re claim 1, Stoker discloses a system (as seen in Fig 2; it is noted that all cited reference characters refer to Fig 2 unless otherwise noted) comprising: a powered fluid injector 14’ (fluid injector 14’ is considered “powered” because it is hand-powered via hand pump 16’, as described in Col 6, Lines 30-36); a catheter (described in Col 6, Lines 44-53 as comprising inlet line 22’ at the proximal end and “catheter” at the distal end) fluidly connectable to the powered fluid injector (as seen in Fig 2), the catheter including an invasive blood pressure sensor 100 (as described in Col 11, Line 26-30) that is configured to provide a hemodynamic pressure signal only when the catheter is inside a patient's vasculature and in fluidic connection with a pressure transducer that is connected to the powered fluid injector (it is noted that the italicized phrase is a functional recitation and only requires that the invasive blood pressure sensor comprise structures and programming capable of performing the recited function; this limitation is met since one of ordinary skill in the art would recognize that the term “hemodynamic” requires the pressure to be that of the vasculature, and thus no sensor (including sensor 100) would “provide a hemodynamic pressure signal” unless “the catheter is inside a patient’s vasculature” – additionally, Col 7, Line 60 sets forth that the sensor can operate with a “pressure transducer” which, as seen in Fig 2, is indirectly connected to the powered fluid injector 14’); and a controller 106 configured to: receive a command from a user to begin dispensing contrast fluid; determine whether the hemodynamic pressure signal is present from the invasive blood pressure sensor; cause the powered fluid injector to dispense a quantity of contrast fluid in response to the command; add the quantity of contrast fluid to an injection quantity if the hemodynamic pressure signal is present in temporal proximity to when the quantity of contrast fluid is dispensed; and refrain from adding the quantity of contrast fluid to the injection quantity if the hemodynamic pressure signal is not present in temporal proximity to when the quantity of contrast fluid is dispensed (it is noted that the italicized phrase is a functional recitation and only requires that the controller comprise structures and programming capable of performing the recited function; this limitation is met in view of Fig 9A which shows that the controller can receive a command from a user to begin dispensing contrast fluid at step 400, can cause dispensing of a quantity of contrast fluid before step 414, determine if a pressure signal is present at step 412, and only add the quantity of the fluid to an injection quantity if the pressure signal is present in temporal proximity to when the fluid is dispensed at step 422 – it is noted that these steps are described in detail in Col 18, Line 15 – Col 22, Line 37).
Re claim 2, Stoker discloses that the controller is configured to determine whether the hemodynamic pressure signal is present by determining whether the hemodynamic pressure signal is present within a predetermined amount of time before the controller causes the powered fluid injector to begin dispensing the quantity of contrast fluid
Re claim 3, Stoker discloses that the controller is configured to determine whether the hemodynamic pressure signal is present by further determining whether the hemodynamic - 17 -Docket No.: 58534.115.1pressure signal is present within a predetermined amount of time of the controller causing the powered fluid injector to cease dispensing the quantity of contrast fluid (it is noted that the italicized phrase is a functional recitation and only requires that the controller comprise structures and programming capable of performing the recited function; this limitation is met since one of ordinary skill in the art would recognize that the system can be used multiple times, thus meaning dispensing is ceased after a first delivery and dispensing is began for a second delivery – since the claim has not defined who or what “predetermines” the amount of time, one of ordinary skill in the art would recognize that the “predetermined amount of time” could be determined by a user as the difference between the ceasing of the first delivery to the second time that step 414 of Fig 9A occurs during the second delivery).
Re claim 4, Stoker discloses that the controller is configured to determine whether the hemodynamic pressure signal is present by determining whether the hemodynamic pressure signal is present within a predetermined amount of time of the controller causing the powered fluid injector to cease dispensing the quantity of contrast fluid (it is noted that the italicized phrase is a functional recitation and only requires that the controller comprise structures and programming capable of performing the recited function; this limitation is met since one of ordinary skill in the art would recognize that the system can be used multiple times, thus meaning dispensing is ceased after a first delivery and dispensing is began for a second delivery – since the claim has not defined who or what “predetermines” the amount of time, one of ordinary skill in the art would 
Re claim 5, Stoker discloses that the catheter comprises a guide catheter (it is noted that the phrase “guide catheter” does not require any specific structure(s) that separate it from a standard catheter; accordingly one of ordinary skill in the art would recognize that the catheter described in Col 6, Lines 44-53 would be considered a “guide catheter” since it can be guiding to a desired location).
Re claim 6, Stoker discloses that the catheter comprises a diagnostic catheter (it is noted that the phrase “diagnostic catheter” does not require any specific structure(s) that separate it from a standard catheter; accordingly, one of ordinary skill in the art would recognize that the catheter described in Col 6, Lines 44-53 would be considered a “diagnostic catheter” since it can be used to delivery contrast fluid that is used in the diagnosis of a condition).
Re claim 7, Stoker discloses that the controller is further configured to notify the user if the injection quantity exceeds a threshold 
Re claim 8, Stoker discloses that the controller is further configured to: receive a second command from the user to begin dispensing non-contrast fluid; cause the powered fluid injector to dispense a quantity of non-contrast fluid in response to the second command; add the quantity of non-contrast fluid to a dispensed quantity if the hemodynamic pressure signal is present in temporal proximity to when the quantity of non-contrast fluid is dispensed; and refrain from adding the quantity of non-contrast fluid to the dispensed quantity if the hemodynamic pressure signal is not present in temporal proximity to when the quantity of non-contrast fluid is dispensed (it is noted that the italicized phrase is a functional recitation and only requires that the controller comprise structures and programming capable of performing the recited function; this limitation is met because one of ordinary skill in the art would recognize that the system could be used repeatedly with various fluids and that the same steps shown in Fig 9A (and performed with contrast fluid in Claim 1) could be repeated a second time with a non-contrast fluid).
Re claim 9, Stoker discloses that the controller is configured to determine whether the hemodynamic pressure signal is present by assessing a pressure signal from the invasive blood pressure sensor to determine whether the pressure signal constitutes a valid hemodynamic pressure signal (it is noted that the italicized phrase is a functional recitation and only requires that the controller comprise structures and programming capable of performing the recited function; this limitation is met since one of ordinary skill in the art would recognize that the sensor only detects pressure signals of a strong enough value to be detected, such values being considered as “valid” – a value that is not strong enough to be detected would not be considered “valid”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stoker et al. (US Pat 5,807,321) in view of Yodfat et al. (PG PUB 2007/0106218).
Re claim 10, Stoker discloses all the claimed features except that assessing the pressure signal comprises assessing an amplitude and/or a periodicity of the pressure signal. Yodfat, however, teaches assessing a pressure signal by assessing an amplitude (Para 190), for the purpose of determining the presence of an occlusion or a leak (Para 191). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stoker to include the controller such that it is configured to assess the pressure signal by assessing an amplitude, as taught by Yodfat, for the purpose of allowing the controller to determine the presence of an occlusion or a leak (Para 191). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2020/0324038 to Bloomberg et al., PG PUB 2018/0020935 to Eagle et al., PG PUB 2015/0246173 to Steger, and PG PUB .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783